Citation Nr: 1133410	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hiatal hernia and intermittent diarrhea.

2.  Entitlement to service connection for a right shoulder condition, to include arthritis.

3.  Entitlement to service connection for a left shoulder condition, to include arthritis.

4.  Entitlement to service connection for a left hip condition, to include arthritis.

5.  Entitlement to service connection for a right hip condition, to include arthritis.

6.  Entitlement to service connection for left elbow arthritis.

7.  Entitlement to service connection for a left knee condition, to include arthritis.

8.  Entitlement to service connection for right upper extremity shakes/tremors.
9.  Entitlement to service connection for left upper extremity shakes/tremors.

10.  Entitlement to service connection for right lower extremity shakes/tremors.

11.  Entitlement to service connection for left lower extremity shakes/tremors.

12.  Entitlement to service connection for fibromyalgia, including as due to an undiagnosed illness.

13.  Whether new and material evidence was received to reopen to the claim for entitlement to service connection for sinus bradycardia.

14.  Whether new and material evidence was received to reopen to the claim for entitlement to service connection for a right ankle condition, to include arthritis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1997.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board observes that the Veteran filed a notice of disagreement as to the ratings assigned for his right elbow, muscle/back/joint pain with neurologic signs and symptoms and with fatigue and sleep disturbance, lung, right knee, and sinusitis disabilities by way of the June 2008 rating decision.  In October 2008, a Statement of the Case (SOC) was issued.  A VA Form 9, substantive appeal, was received in October 2008, which was signed by a Mr. Mahlin.  In November 2008, VA informed the Veteran by letter that this was an invalid substantive appeal, because Mr. Mahlin is not the Veteran's representative, and that a substantive appeal signed by either the Veteran, or his representative, was required to perfect the appeal as to these issues.  No such substantive appeal was received, and no further communication occurred regarding these issues.  As such, these appeals were not perfected, and are therefore not within the Board's jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's service-connected hiatal hernia is manifested by daily regurgitation and nausea, but there is no evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

2.  The competent medical evidence of record does not show that the Veteran has a current disorder of the right shoulder that is separate from the already service-connected muscle and joint pain, and is otherwise etiologically related to active service.

3.  The competent medical evidence of record does not show that the Veteran has a current disorder of the left shoulder that is separate from the already service-connected muscle and joint pain, and is otherwise etiologically related to active service. 

4.  The competent medical evidence of record does not show that the Veteran has a current disorder of the left hip, to include arthritis, that is separate from the already service-connected muscle and joint pain, and is otherwise etiologically related to active service. 

5.  The competent medical evidence of record does not show that the Veteran has a current disorder of the right hip, to include arthritis, that is separate from the already service-connected muscle and joint pain, and is otherwise etiologically related to active service.

6.  The competent medical evidence of record does not show that the Veteran has a current diagnosis of left elbow arthritis, that is separate from the already service-connected muscle and joint pain, and is otherwise etiologically related to active service.

7.  The competent medical evidence of record does not show that the Veteran has a current disorder of the left knee, to include arthritis, that is separate from the already service-connected muscle and joint pain, and is otherwise etiologically related to active service.

8.  The competent medical evidence of record establishes that the Veteran's right upper extremity shakes/tremors are a manifestation of his already service-connected Gulf War Syndrome.

9.  The competent medical evidence of record establishes that the Veteran's left upper extremity shakes/tremors are a manifestation of his already service-connected Gulf War Syndrome.

10.  The competent medical evidence of record establishes that the Veteran's right lower extremity shakes/tremors are a manifestation of his already service-connected Gulf War Syndrome. 

11.  The competent medical evidence of record establishes that the Veteran's left lower extremity shakes/tremors are a manifestation of his already service-connected Gulf War Syndrome.

12.  The Veteran is not diagnosed with fibromyalgia and his symptoms have been attributed to already service-connected undiagnosed illness by way of competent medical opinion.
 
13.  None of the new evidence associated with the claims file since the December 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for sinus bradycardia, or raises a reasonable possibility of substantiating the claim of service connection for sinus bradycardia.

14.  No new evidence relating to the Veteran's right ankle was associated with the claims file since the December 1997 denial, thus, there is no evidence when considered by itself or in connection with evidence previously assembled, that relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle condition, to include arthritis, or raises a reasonable possibility of substantiating the claim of service connection for a right ankle condition, to include arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hiatal hernia and intermittent diarrhea are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2010).

2.  The criteria for service connection for a right shoulder condition, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for a left shoulder condition, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection for a left hip condition, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for service connection for a right hip condition, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for service connection for left elbow arthritis are not met.  
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  The criteria for service connection for a left knee condition, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

8.  The criteria for service connection for right upper extremity shakes/tremors are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.14 (2010).

9.  The criteria for service connection for left upper extremity shakes/tremors are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.14 (2010).

10.  The criteria for service connection for right lower extremity shakes/tremors are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.14 (2010).

11.  The criteria for service connection for left lower extremity shakes/tremors are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.14 (2010).

12.  The criteria for service connection for fibromyalgia are not met.  
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2010).

13.  As evidence received since the RO's December 1997 denial is not new and material, the criteria for reopening the Veteran's claim of service connection for sinus bradycardia have not been met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

14.  As evidence received since the RO's December 1997 denial is not new and material, the criteria for reopening the Veteran's claim of service connection for right ankle condition, to include arthritis, have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
As a preliminary matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran in the development of his claims.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, VA's notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In claims to reopen based on new and material evidence, VA must both notify the Veteran of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In a claim for an increased evaluation, the notice requirement is generic, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided requisite notice by the RO in correspondence dated in July 2008, September 2008, and November 2008.  These pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VA's duties to notify and assist.  The letters satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist the Veteran in substantiating each of his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, post-service VA and private treatment records, and a lay statement by the Veteran's wife have been associated with the claims folder.  

The Veteran's August 2008 VA examination reports are also in the claims folder and were reviewed by the Board, and discussed in the decision, below.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a full reading of the records in the Veteran's claims file, considered the pertinent evidence of record and the Veteran's statements, and provided a complete rationale for the opinion provided.  Also, the duty to provide a medical examination or obtain a medical opinion only applies to a claim to reopen a finally adjudicated claim if new and material evidence is presented or secured.  As the Board finds below that new and material evidence has not been received to reopen the issues of service connection for sinus bradycardia and for a right ankle condition, a remand for a VA examination is not warranted. 
38 C.F.R. § 3.159(c)(4)(iii) (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  VA has met its duties to notify and assist the Veteran.  Therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Increased Rating Claim
The Veteran is seeking a rating in excess of 10 percent for his service-connected hiatal hernia with intermittent diarrhea.  By way of history, he was initially awarded service connection for his hiatal hernia by way of a November 1997 rating decision and a noncompensable rating was assigned.  In June 2008, the Veteran submitted a statement of claim alleging that service connected was warranted for gastroesophageal reflux disease (GERD).  The RO notified him that they took this as a claim for an increased rating for his hiatal hernia, and in the January 2009 rating decision, the RO increased the rating to 10 percent, effective June 30, 2008, the date of receipt of the increased rating claim.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected hiatal hernia has been evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Because the specific disorder for which the Veteran receives treatment is not listed on the Rating Schedule, the RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99." See 
38 C.F.R. § 4.20 (2010).  The RO determined the most closely analogous Diagnostic Code to be 7346, which relates to hiatal hernia.  38 C.F.R. § 4.118.  The Board agrees that this is the appropriate diagnostic code.
Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Again, the Veteran's increased rating claim was filed in June 2008; thus, medical findings dating back to June 2007 were considered in this analysis.  

Outpatient records show very little treatment related to this disability.  The records show that he has consistently taken medication to control reflux throughout the course of the appeal.  His private physician also confirmed that his symptoms include often severe symptoms of reflux.  See February 2008 statement by Dr. J.B.  VA outpatient records of the same time period show that he has nausea, most often during the cold weather.  He was reported to have no weight loss and no abdominal pain by the same VA physician.  The only other medical evidence discussing the severity of the Veteran's service-connected hiatal hernia is the August 2008 VA examination report.  At the time of this examination, he reported a gradual worsening of his condition, including daily nausea in the mornings, reflux symptoms throughout the day, including heartburn and regurgitation several times a day of bile-stained fluid and partially digested food.  The examiner also noted that the Veteran does have a full-time job and has not missed any days due to this service-connected disorder, but that the condition has a moderate impact on his daily activity of feeding.

While the Veteran's hiatal hernia does show as a moderate problem as it regards his daily life, including daily regurgitation and nausea, there is no evidence that this can be considered persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  There is no evidence at all of any sort of pain related to the Veteran's reported symptoms of nausea and regurgitation.  The criteria for a 30 percent rating under DC 7346 are simply not met in this case. The Board has considered the application of alternate diagnostic codes in an effort to determine whether a higher rating may be possible under another code, but finds the remaining codes pertaining to the digestive system are not raised by the medical evidence here.

To the extent that the Veteran himself has asserted that he warrants more than a 10 percent evaluation for his hiatal hernia, the Board finds that the preponderance of the evidence does not support his contentions, for all the reasons stated above.  The Board must weigh all of the evidence and finds that the preponderance of it warrants the rating discussed, above, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Further, the Board finds no basis upon which to predicate assignment of "staged" ratings at any time during the appeal.

Finally, the Veteran's hiatal hernia does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence in this case, such as marked interference with employment or frequent periods of hospitalization due to the service-connected hiatal hernia, which would warrant an extraschedular evaluation.  And, the rating criteria contemplate the Veteran's disability, as discussed above, and are thus adequate to evaluate the disability.  Neither the first or second Thun element are met in this case, so referral for consideration of the extraschedular rating is not warranted.

Service Connection Claims
The Veteran asserts that he is entitled to service connection for several joint disabilities, including right and left shoulder conditions, to include arthritis; right and left hip conditions, to include arthritis; left elbow arthritis; and a left knee condition, to include arthritis.  He is also seeking service connection for shakes/tremors of the right upper, left upper, right lower and left lower extremities.  And, finally, he contends that service connection is warranted for fibromyalgia.

The Board observes that the Veteran is already service connected for muscle, back, and joint pain, neurologic signs and symptoms, with fatigue and sleep disturbance, due to environmental hazard in Gulf War/Undiagnosed Illness.  Thus, this decision analyzes whether any of the claimed disabilities represent separate disabilities, rather than overlapping symptoms, which could warrant a separate award of service connection.  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must fully consider the lay assertions of record.  See Jandreau, 
492 F.3d at 1377.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 
38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

      Joints
The Veteran is seeking service connection for disabilities, including right and left shoulder conditions, to include arthritis; right and left hip conditions, to include arthritis; left elbow arthritis; and a left knee condition, to include arthritis.  The Board observes that the Veteran is already service connected, and receiving a 40 percent disability evaluation, for muscle, back and joint pain, neurologic signs and symptoms, with fatigue and sleep disturbance, due to environmental hazard in Gulf War/Undiagnosed Illness.  The question in this case is whether the Veteran has current disabilities separate from these service connected symptoms, which are shown to be causally connected to service.

At the outset, the Board observes that the service treatment records are entirely devoid of evidence of treatment of the shoulders, hips, left elbow, or left knee at any time during service.  Since service, the complaints regarding the Veteran's joints are largely relating to the arthralgias that are already service connected, as noted above.  

In December 1999, a VA examiner noted the Veteran's complaints of " a left shoulder that is bothering him."  In particular, the Veteran reported constant pain in the shoulder unless he receives an injection, and he noted treatment by a private doctor that suggested he had a torn rotator or bicep tendonitis.  Physical examination revealed full range of motion, and no pain with palpation.  The diagnosis at that time was "left shoulder pain, currently controlled with Cortisone by private physician."  

In October 2003, a private physician, Dr. D.W.S., submitted a report summarizing the Veteran's progressive myalgias, which included symptoms of clicking of the left elbow, as well as "hip and knee symptoms."

At the time of his August 2008 VA examination, the Veteran continued to report joint pain throughout his body, which was noted as constant and migrating, "first in the right arm, but then to the other extremities and low back."  The examiner concluded by stating that the "Veteran has constant joint and muscle pain.  While there is no increased pain caused by motion, the underlying chronic pain is present throughout full range of all joint motions."  There was no diagnosis made as to any separate disability of the shoulders, hips, left elbow, or left knee, which should be service connected separate from the already service connection muscle and joint pain with neurological symptoms.  A follow up report confirms that the August 2008 report dealt with the muscle and joint pain associated with the Veteran's service connected Gulf War Syndrome.  The only additional diagnosis related to the Veteran's right knee.  There is no indication in the VA examination report that the Veteran has a separate shoulder, hip, left elbow, or left knee disability.

Nonetheless, the Board does recognize that a private physician submitted a report more recently, which suggested that the Veteran was evaluated arthritis of the right and left shoulder, left knee, and right and left hip.  As to the left knee, the physician reported mild crepitus and pain, with x-ray confirmation of mild to moderate medial joint osteoarthritis with bony spurring.  Mild osteoarthritis was also reported with regard to the right and left shoulders and left hip.  The physician noted, without explanation, as to each disability that "it is at least as likely as not that his current condition is the result of injury he suffered while in the service."  There is no basis whatsoever to explain this opinion, no indication that the service treatment records were reviewed, and no suggestion of any in-service incurrence to which these current disabilities may be linked.

In summary, the Board recognizes that there may be current diagnoses related to the Veteran's shoulders, hips, left elbow and left knee, however, the medical evidence largely establishes that these disabilities are related to the already service-connected muscle and joint pain and neurologic symptoms associated with Gulf War Syndrome and undiagnosed illness.  As to any separate disabilities noted in the record, to include osteoarthritis, the Board again notes that there is no persuasive medical evidence of record establishing that the Veteran's diagnosed disorders are etiologically related to active service.  The service treatment records are entirely devoid of mention of the shoulders, hips, left elbow and left knee.  While the private physician provided a statement in April 2009 that it was as likely as not that that the osteoarthritis of the left knee, right and left shoulders, and left hip are the "result of injury he suffered while in the service," she gave no basis for that opinion and failed to identify the in-service injury to which she was referring.  Again, there is no evidence in the in-service records of injuries to these body parts.  The April 2009 opinion, therefore, is not adequate, such that it is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.)  The Board may reject a medical opinion if it finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

In the absence of any persuasive evidence that the Veteran has current disorders of the shoulders, hips, left elbow, or left knee, that are separate from the already service-connected muscle and joint pain, and are otherwise etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against these claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

      Shakes/Tremors - Upper and Lower Extremities
The Veteran has also perfected an appeal of the denial of service connection for shakes and tremors of the right and left upper and right and left lower extremities.  The Board observes that varying symptoms of neurological deficits have been reported throughout the claims file.  In June 1998, some numbness of the right hand was reported to a private physician, but it is not yet reported as shaking or tremors, and it is not attributed to any known current diagnosis.  

In a February 2008 VA outpatient record, the physician notes that the Veteran has Gulf War Syndrome manifested by "chronic pain along with fatigue and shakiness."  In August 2008, a VA examiner noted that the Veteran has Gulf War Syndrome and listed the symptoms associated with the diagnosis as including "tremors and involuntary muscle movements."  Also, an August 2008 peripheral nerve examination again confirms "muscle tics and tremors which are associated with his [service-connected] Gulf War Syndrome."  And, most recently, in September 2008, a VA examiner submitted an opinion, which noted that the Veteran's "involuntary muscle movements" are not attributable to any known clinical diagnosis."  It was following this notation in the record that the RO raised the Veteran's rating for the service-connected muscle and joint pain and neurological symptoms to 40 percent disabling.

The Board indeed recognizes that the Veteran experiences tremors and shaking in his right and left upper and right and left lower extremities.  However, it would violate 38 C.F.R. § 4.14 (avoidance of pyramiding) to award a separate rating for each extremity, as these symptoms are presently compensated in the 40 percent rating related to the Veteran's Gulf War Syndrome.  The medical evidence of record clearly establishes that the shaking and tremors are associated with Gulf War Syndrome, which is already service connected.  Thus, a separate award of service connection is not warranted.  The Veteran's claim relating to his left and right upper and left and right lower extremities is, therefore, denied.

      Fibromyalgia
The Veteran has also perfected an appeal as to the denial of service connection for fibromyalgia.  Again, the Board notes that he is already service connected for muscle and joint pain that is constant and transitory, and has been deemed due to Gulf War Syndrome/Undiagnosed Illness, rather to a diagnosis of fibromyalgia.  A review of the entire claims folder reveals that there is no suggestion of fibromyalgia in the service treatment records or at any time since.  His post-service private and VA outpatient records and his VA examination reports are also negative to show a fibromyalgia diagnosis.  His private primary care physician also submitted a statement in April 2009, in which she fails to diagnose or suggest fibromyalgia.  

Also, in September 2008, the RO obtained a medical opinion from a VA examiner.  The examiner confirmed that the Veteran has "no current diagnosis" of fibromyalgia.  The examiner indicated that the symptoms of chronic fatigue, generalized weakness, chronic muscle, joint and low back pain, tremors and involuntary muscle movements, sleep disturbance and low resting heart rate are not attributable to any known clinical diagnosis and again, it was following this notation in the record that the RO raised the Veteran's rating for the service-connected muscle and joint pain and neurological symptoms to 40 percent disabling.

The Board indeed recognizes that the Veteran experiences symptoms often associated with the fibromyalgia diagnosis, however in this case no such diagnosis exists in the record and the symptoms experienced by the Veteran have been attributed to undiagnosed illness, which is an already service-connected disability.  Thus, because these symptoms are already service-connected and receiving compensation, it would violate 38 C.F.R. § 4.14 (avoidance of pyramiding) to award a separate rating for fibromyalgia.  The Veteran's claim is, therefore, denied.

As the preponderance of the evidence is against each of the Veteran's service connection claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

New and Material Evidence Claims 
The Veteran is also seeking to establish service connection for both sinus bradycardia and right ankle arthritis.  Both of these issues were denied service connection by way of the unappealed November 1997 rating decision.  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." Smith v. West, 12 Vet. App. 312 (1999).

Then, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a Veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA. Shade v. Shinseki, 24 Vet. App. 110 (2010).

      Sinus Bradycardia
Again, the November 1997 rating decision denied the Veteran's claim for service connection for sinus bradycardia.  The RO confirmed in the rating decision that there was a current diagnosis of sinus bradycardia, as was shown by a July 1997 VA examination; however, the claim was denied on the basis that there was no evidence any in-service treatment for heart disease.  The Veteran was notified of the decision by way of a letter dated December 10, 1997.  He did not appeal, and the decision became final in December 1998.  38 C.F.R. §§ 3.104, 20.1103 (1997).

The Board has reviewed the claims folder for new and material evidence added since December 1997, which may provide a basis for reopening the claim.  Private records dated in October 2004 do show that the Veteran sought treatment related to recent chest pain, but that it resolved with normal cardiac workup.  See notes of Dr. T.F.W. dated in October 2004.  A private imaging report from one month prior did confirm that the cardiac study was negative.

It was not until June 2008 that the Veteran again mentioned cardiovascular symptoms.  And in that statement, the description by the Veteran himself was indeed "cardiovascular symptoms" without any further particularity.    The August 2008 VA examiner also confirmed that no continuous medication is required for heart disease, or any other cardiac malady.  A chest x-ray from August 2008 is also noted as normal.  Thus, there is no evidence throughout the course of this claim to show treatment for a cardiac disability, to include sinus bradycardia.  The diagnostic testing is normal throughout.  There is no suggestion of an cardiac disability directly connected to the Veteran's period of active service, or due to Gulf War Syndrome.  The evidence is simply all around negative as to establishing the claim for sinus bradycardia.  Although there is evidence in the claims folder added since the 1997 rating decision, which may be called "new," because it does not lend support to a current cardiac disability, it is essentially cumulative of evidence previously considered.  And, none of this evidence is "material" for purposes of reopening the claim of entitlement to service connection for sinus bradycardia, as it does not establish that there is a current diagnosis of sinus bradycardia, or evidence of treatment for any other cardiac symptoms, including in relation to his already service-connected undiagnosed illness.  

The Veteran's statements suggesting that he has a current disorder with cardiac symptoms, which should be service-connected were considered, but do not lend support to his claim, as the medical evidence of record does not confirm this assertion.  And, aside from the fact that these assertions are essentially cumulative of previous assertions of record, the Board emphasizes that testimony also simply reemphasizes the position previously considered in the prior final rating decision, and is, therefore, not new or sufficient to reopen the claim.  Reid v. Derwinski, 
2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998).

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for sinus bradycardia has not been received.  As such, the requirements for reopening the claim are not met, and the 1997 denial of the claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      Right Ankle
The November 1997 rating decision discussed above also denied the Veteran's claim for service connection for a bilateral ankle condition.  The RO noted that the July 1997 VA examiner reported bilateral ankle trouble since childhood as part of the Veteran's history.  The basis for the denial was that there was no chronic ankle condition shown in service.  Again, the Veteran was notified of the decision by way of a letter dated December 10, 1997.  He did not appeal, and the decision became final in December 1998.  38 C.F.R. §§ 3.104, 20.1103 (1997).

The Board has reviewed the claims folder for new and material evidence added since December 1997, which may provide a basis for reopening the claim.  A December 1999 VA examination discussed the Veteran's problems as to his joints, and there was no mention of the right ankle whatsoever.

An October 2003 private report discussing the Veteran's various progressive myalgias, related to the already service-connected muscle and joint pain due to undiagnosed illness, made no mention of right ankle pain.

In the August 2008 VA examination report, pain in several joints was discussed.  In particular, the Veteran reported pain and stiffness "predominantly affecting knees, elbows, shoulders," as well as neck and back pain.  There was no mention in the report of any symptoms related to the Veteran's right ankle.  

And, an April 2009 statement from the Veteran's private primary care physician noted arthritis existing in the right shoulder, left shoulder, left knee, right hip and left hip.  The report is devoid of evidence suggesting the existence of any problem with the right ankle.

All evidence added to the claims folder since December 1997 was reviewed and there is no showing that the right ankle has been discussed at any time since the last prior denial of service connection for right ankle arthritis.  The Veteran's own claim may suggest that he has a current disorder related to his right ankle that should be service-connected, but the claim alone does not provide the new and material evidence required to reopen the claim.  The Veteran's claim simply reemphasizes the position previously considered in the prior final rating decision, and is, therefore, not new or sufficient to reopen the claim.  Reid v. Derwinski, 
2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998).

Because no new evidence was added to the file related to the Veteran's right ankle, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a right ankle condition to include arthritis has not been received.  As such, the requirements for reopening the claim are not met, and the 1997 denial of the claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to a rating in excess of 10 percent for hiatal hernia and intermittent diarrhea is denied.

Entitlement to service connection for a right shoulder condition, to include arthritis, is denied.

Entitlement to service connection for a left shoulder condition, to include arthritis, is denied.

Entitlement to service connection for a left hip condition, to include arthritis, is denied.

Entitlement to service connection for a right hip condition, to include arthritis, is denied.

Entitlement to service connection for left elbow arthritis is denied.

Entitlement to service connection for a left knee condition, to include arthritis, is denied.

Entitlement to service connection for right upper extremity shakes/tremors is denied.

Entitlement to service connection for left upper extremity shakes/tremors is denied.

Entitlement to service connection for right lower extremity shakes/tremors is denied.

Entitlement to service connection for left lower extremity shakes/tremors is denied.
Entitlement to service connection for fibromyalgia, including as due to an undiagnosed illness is denied.

New and material evidence was not received to reopen to the claim for entitlement to service connection for sinus bradycardia; the claim is denied.

New and material evidence was not received to reopen to the claim for entitlement to service connection for a right ankle condition, to include arthritis; the claim is denied.



______________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


